Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of April 13th 2022 has been considered.
Claim 29 have been amended.
Claims 1-28, 30, 34, 45, 52, 55 are cancelled.
Claims 29, 31-33, 35-44, 46-51, 53, 54 and 56 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13th 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29, 31-33, 35-44, 46-51, 53, 54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Van Baalen et al (WO 2013/135738 A1) in view of Moonen et al (WO 2015/036046A1)

Regarding claims 29, 31-33, 35-44, 46, 48-49 and 53, 54 and 56: Van Baalen discloses a two-step emulsification method of preparing a liquid and protein component-containing composition, which is an infant or follow-on formula or a growing up milk, which comprises large lipid globules with a diameter between 1µm and 20µm, wherein an aqueous phase comprising 10 to 60wt% dry matter content and a liquid lipid phase comprising at least one lipid are first mixed in a static and/or inline mixer at medium to low shear, followed by spray drying or atomization at medium to low shear (see Van Baalen abstract; from page 10, line 12 to page 13 line 26; page 26, line 3 to page 31, line 12).
As to the rotor stator tip speed and/or the flowrate through the static mixer recited in claims 29 and 56: Van Baalen discloses of first mixing the aqueous and lipid phases in a static mixer at medium to low shear (see Van Baalen page 26, line 3 to page 31, line 12), but fails to disclose the low shear parameters of the rotor stator tip speed and/or the flow rate through the static mixer recited in claims 29 and 56; However, Moonen discloses a two-step low shear emulsification method to attain infant formula where the first mixing step of the aqueous and lipid phases is done through inline mixer at a flow rate of 0.3m/s to 2.5m/s, in order to attain better control and reproducibility of lipid droplet size that resemble human milk (see Moonen from page 5, line 14 to page 6, line 13; page 19, lines 9-12). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Van Baalen and to have mixed the aqueous and lipid phases through the inline mixer at the rate recited in the claims in order to attain better control and reproducibility of lipid droplet size that resemble human milk, and thus arrive at the claimed limitations.  
As to the lipid globule diameter profiles after the inline emulsification step (i.e., step c) and after the spray drying step (i.e., step d) recited in claims 29-43: Van Baalen discloses of medium/high shearing inline mixing/emulsification step to attain an oil-in-water emulsion with lipid globules of a certain size, and of a low shear spray drying or atomization step to attain a dry product with lipid globules with similar diameter ranging from 1-20µm, more preferably from 3 to 8µm and most preferably from 4 to 7µm (see Van Baalen abstract; page 26, line 3 to page 31, line 12). While Van Baalen fails to disclose the globule diameter profile in intermediate step c (i.e., the inline emulsification step), given the fact the final dry product in Van Baalen has lipid globules with a diameter that encompasses the diameter recited in the claims, and since the inline mixing speeds and atomization pressure disclosed in Van Baalen is similar to the inline mixing pressure/speeds and atomization pressure disclosed in the current application (see Van Baalen page 26, line 3 to page 31, line 12; Specification page 16, line 27 to page 17, line 2; and page 17, lines 20-22), it is examiner’s position that the lipid globule diameter profiles after the inline emulsification step (i.e., step c) and after the spray drying step (i.e., step d) recited in claims 29-43 are inherently present in Van Baalen. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claim 47: Van Baalen discloses using a two-fluid atomizer (see Van Baalen page 5, line 6-7).
Regarding claim 50: Van Baalen discloses using protein, such as casein (see Van Baalen page 13, lines 4-26).
Regarding claim 51: Van Baalen discloses using vitamins (see Van Baalen page 14, lines 1-5).

Response to Arguments
With regards to Applicant’s argument that the prior art references fail to disclose newly added low shear tip speed and/or flowrate through the static mixer, based on the rejection supra, this is a new limitation and is addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792